       Case 2:19-cv-14763-SM-DMD Document 72 Filed 11/02/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    LEILA DICKERSON,                                                            CIVIL ACTION
        Plaintiff

    VERSUS                                                                      NO. 19-14763

    GLENN HAPL, ET AL.,                                                         SECTION: “E” (3)
        Defendants


                                                ORDER

        Before the Court is Defendant Northland Insurance Company’s (”Northland”)

Motion for Partial Summary Judgment in its favor on Plaintiff’s claims for punitive

damages.1 Plaintiff does not oppose the motion. Accordingly, the Court considers

Northland’s statement of uncontested facts to be admitted pursuant to Local Rule 56.2.2

Although the dispositive motion is unopposed, summary judgment is not automatic, and

the Court must determine whether Northland has shown entitlement to judgment as a

matter of law.

        Jurisdiction in this matter is based on diversity. Although the Northland insurance

policy was issued in Illinois, Northland does not contest the application of Louisiana law

and notes that the laws of both states do not conflict with respect to contractual

interpretation.3 The Court will apply Louisiana contract law.4

        Plaintiff Leila Dickerson filed suit alleging she was driving on Interstate 10 in

Orleans Parish on New Year’s Eve in 2018 when a phantom vehicle merged into her lane


1 R. Doc. 58.
2 “All material facts in the moving party’s statement will be deemed admitted, for purposes of the motion,
unless controverted in the opponent’s statement” LR 56.2.
3 See Joshua Donahue v. Republic Nat’l Distributing Co., LLC, No. 16-cv-13948, 2020 WL 5711980 (E.D.

La. Sept. 24, 2020) (“the laws of Illinois, Wisconsin, and Louisiana do not conflict on the issues of general
contractual interpretation and an insurer's duty to defend and indemnify”).
4 See Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938).


                                                     1
       Case 2:19-cv-14763-SM-DMD Document 72 Filed 11/02/20 Page 2 of 3




and forced her to apply her brakes.5 Dickerson alleges she was then rear-ended by

Defendant Glenn Hapl, who was in the course and scope of his employment with Swanson

Trucking (“Swanson”).6 Dickerson sued Hapl, Swanson Trucking, Inc. (“Swanson”), and

his employer’s insurer, Northland.7

        It is undisputed that Northland issued a commercial automobile insurance policy

to Swanson that was in effect at the time of the accident.8 The policy included a “PUNITIVE

DAMAGES EXCLUSION” expressly excluding coverage for “[a]ny punitive or exemplary

damages.”9 It further stated, “[i]n the event that a suit is brought against you involving

punitive or exemplary damages, we will provide a defense to such action without liability,

however, for such punitive or exemplary damages.”10

        The Fifth Circuit has explained, “[u]nder Louisiana law, insurance contracts are to

be liberally interpreted in favor of coverage. Exclusions from coverage must be

unambiguous, and an ambiguity in an insurance contract will be construed against the

drafter.”11 Louisiana courts have held punitive damage exclusions in insurance policies

are enforceable when expressed in terms that are clear and unambiguous.12 The Court

finds the exclusion in the Northland policy to be clear and unambiguous.13


5 R. Doc. 58-4 at ¶ 1; R. Doc. 19 at ¶ 3; R. Doc. 34-1 at 3.
6 R. Doc. 58-4 at ¶ 2; R. Doc. 19 at ¶¶ 3, 9; R. Doc. 34-1 at 3.
7 R. Doc. 1-1 at ¶ 7.
8 R. Doc. 58-4 at ¶ 5.
9 R. Doc. 58-3 at 55.
10 Id.
11 Meredith v. La. Federation of Teachers, 209 F.3d 398, 407 (5th Cir. 2000) (citations omitted).
12 Taylor v. Lumar, 612 So.2d 798, 800 (La. App. 1 Cir. Dec. 23, 1992) (“we hold that

the exclusion of punitive damages in the definitions section of the American Surety policy issued to Mr.
Lumar does not offend public policy.”). See also Borden, Inc. v. Howard Trucking Co., Inc., 454 So.2d 1081,
1085 (La. 1983) ("The Ames policy is clear and unambiguous that loss of use and other consequential losses
are excluded from coverage."); Williams v. USAgencies Cas. Ins. Co., 140 So.3d 895 (La. App. 3 Cir. June
4, 2014) (upholding a policy’s exclusion of coverage for intoxicated drivers because it was “clear and
unambiguous” and did not contravene statute or public policy).
13 See McDaniel v. DeJean, 556 So.2d 1336 (La. App. 3 Cir. 1990) (considering language in an insurance

policy and holding that the reference to “punitive” damages was sufficient to exclude damages under La.
C.C. art. 2315.4 which uses the word “exemplary”).

                                                    2
      Case 2:19-cv-14763-SM-DMD Document 72 Filed 11/02/20 Page 3 of 3




      IT IS ORDERED that Defendant Northland’s motion for partial summary

judgment in its favor and against Plaintiff Leila Dickerson is GRANTED. Punitive

damages are not recoverable by Plaintiff against Northland Insurance Company.


      New Orleans, Louisiana, this 28th day of October, 2020.


                                       ________________________________
                                                 SUSIE MORGAN
                                         UNITED STATES DISTRICT JUDGE




                                         3
